Exhibit 10.3

 

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) made as of the 30th day of April, 2012, by and among KITE REALTY
GROUP, L.P., a Delaware limited partnership (“Borrower”), KITE REALTY GROUP
TRUST, a real estate investment trust formed under the laws of the State of
Maryland (“REIT”), the Subsidiaries executing below as Guarantors (the
“Subsidiary Guarantors”; REIT and the Subsidiary Guarantors, collectively the
“Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), THE OTHER LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank and the
other lenders which are signatories hereto, collectively, the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent for the Lenders (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Agent, the Lenders and certain other parties entered into
that certain Second Amended and Restated Credit Agreement dated as of June 6,
2011 (the “Credit Agreement”); and

 

WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and

 

WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.

 

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.             Definitions.  All the terms used herein which are not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

 

2.             Modification of the Credit Agreement.  Borrower, the Lenders and
Agent do hereby modify and amend the Credit Agreement as follows:

 

(a)           By deleting in their entirety the definitions of “Applicable
Margin”, “Borrowing Base”, “Capitalization Rate”, “EBITDA”, “Funds From
Operations” and “Termination Date”, appearing in Section 1.1. of the Credit
Agreement, and inserting in lieu thereof the following:

 

“Applicable Margin” means the percentage rate set forth below corresponding to
the Leverage Ratio in effect at such time:

 

1

--------------------------------------------------------------------------------


 

Level

 

Leverage Ratio

 

Applicable Margin
For LIBOR Loans

 

Applicable Margin
For Base Rate Loans

 

1

 

50.0% or less

 

1.90

%

0.90

%

2

 

Greater than 50.0% but less than or equal to 55.0%

 

2.15

%

1.15

%

3

 

Greater than 55.0% but less than or equal to 60.0%

 

2.40

%

1.40

%

4

 

Greater than 60.0%

 

2.90

%

1.90

%

 

The Applicable Margin shall be determined by the Agent under this clause from
time to time, based on the Leverage Ratio as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to Section 9.3. 
Any adjustment to the Applicable Margin shall be effective (i) in the case of a
Compliance Certificate delivered in connection with quarterly financial
statements of the Parent delivered pursuant to Section 9.3., as of the date 50
days following the end of the last day of the applicable fiscal period covered
by such Compliance Certificate, and (ii) in the case of a Compliance Certificate
delivered in connection with annual financial statements of the Parent delivered
pursuant to Section 9.3., as of the date 95 days following the end of the last
day of the applicable fiscal period covered by such Compliance Certificate.  If
the Borrower shall fail to deliver a Compliance Certificate within the time
period required under Section 9.3., the Applicable Margin shall be determined
based on Level 4 until the Borrower delivers the required Compliance
Certificate, in which case the Applicable Margin shall be determined as provided
above effective as of the date of delivery of such Compliance Certificate.  If
the Borrower shall deliver a Compliance Certificate which is subsequently
determined to be incorrect and, if correct when delivered, would have resulted
in a higher Applicable Margin, Borrower shall pay to the Agent, within five
(5) days after demand, any additional interest that would have accrued and been
payable on any Loans using such higher Applicable Margin during the period that
such lower Applicable Margin was applied incorrectly.

 

“Borrowing Base” means, as of any date, the lesser of (a) an amount equal to
sixty-two and one-half percent (62.5%) of the then-current Unencumbered Pool
Value, and (b) the maximum principal amount of debt which would not cause the
Borrowing Base Debt Service Coverage Ratio to be less than 1.40 to 1.  The
Borrowing Base shall equal $0 if at any time (i) there are fewer than fifteen
(15) Eligible Unencumbered Pool Properties or (ii) the Unencumbered Pool Value
is less than $250,000,000.

 

“Capitalization Rate” means seven and three-fourths percent (7.75%).

 

“EBITDA” means, with respect to a Person for any period (without duplication): 
(a) net income (loss) of such Person for such period determined on a
consolidated basis (before minority interests), exclusive of the following (but
only to the extent included in determination of such net income (loss)): 
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; (iv) extraordinary or non-recurring gains and losses; (v) other
non-cash items; and (vi) costs in connection with acquisitions; plus (b) such
Person’s pro

 

2

--------------------------------------------------------------------------------


 

rata share of EBITDA of its Unconsolidated Affiliates.  EBITDA shall be adjusted
to remove any impact from straight line rent leveling adjustments required under
GAAP and amortization of intangibles pursuant to Statement of Financial
Accounting Standards number 141.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person computed in accordance with GAAP,
calculated without regard to (i) gains (or losses) from debt restructuring and
sales of property during such period, and (ii) charges for impairment of real
estate, plus (b) depreciation with respect to such Person’s real estate assets
and amortization (other than amortization of deferred financing costs) of such
Person for such period, plus (c) other non-cash items (other than amortization
of deferred financing costs), plus (d) costs in connection with acquisitions,
all after adjustment for unconsolidated partnerships and joint ventures, plus
(e) extraordinary and non-recurring gains and losses.  Adjustments for
Unconsolidated Affiliates will be calculated to reflect funds from operations on
the same basis.

 

“Termination Date” means April 30, 2016 or such later date to which the
Termination Date may be extended pursuant to Section 2.12.

 

(b)           By amending the definition of “Net Operating Income” appearing in
Section 1.1. of the Credit Agreement by inserting the following sentence at the
end thereof:

 

“For the retail assets known as Cobblestone Plaza (also known as Pembroke Pines)
and Plaza at Cedar Hill, Net Operating Income shall include annualized rental
income from executed leases for those tenants that take occupancy prior to
December 31, 2012 until such time as two (2) consecutive fiscal quarters of
operations with such tenants are available.”

 

(c)           By adding the following definitions to Section 1.1. of the Credit
Agreement:

 

“Development Properties” means any ground-up developments, including
consolidated or unconsolidated properties not owned by Parent, Borrower or their
Subsidiaries as of April 30, 2012. Notwithstanding the foregoing, any such
property which achieves an Occupancy Rate of 85% shall no longer be a
Development Property.

 

“Term Loan Agreement” means that certain Term Loan Agreement dated as of
April 30, 2012, among the Borrower, the Parent, KeyBank National Association, as
administrative agent, and the lenders party thereto from time to time, as such
agreement may be amended, supplemented and modified from time to time.

 

“Term Loan” means the aggregate principal balance of the “Loan” as defined in
the Term Loan Agreement.

 

3

--------------------------------------------------------------------------------


 

(d)           By deleting in its entirety Section 2.7.(b)(ii).of the Credit
Agreement, and inserting in lieu thereof the following:

 

“(ii)         Outstandings in Excess of Borrowing Base.  If at any time the
aggregate outstanding principal balance of all Unsecured Indebtedness of the
Parent, the Borrower and their respective Subsidiaries (including, without
limitation the outstanding principal balance of the Loans, together with the
aggregate amount of all Letter of Credit Liabilities and the Term Loan), exceeds
the Borrowing Base, then the Borrower shall, within five (5) Business Days of
the Agent’s demand, pay the amount of such excess, at its choice, either to
reduce such Unsecured Indebtedness or to the Agent for the account of the
Lenders for application to the Revolving Loans. All payments under this
Section shall be applied to pay all amounts of principal outstanding on the
Loans and any Reimbursement Obligations pro rata in accordance with Section 3.2.
and if any Letters of Credit are outstanding at such time the remainder, if any,
shall be deposited into the Collateral Account for application to any
Reimbursement Obligations.  If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 5.4.”

 

(e)           By deleting the words “Unsecured Debt” appearing in
Section 4.3.(e) of the Credit Agreement, and inserting in lieu thereof the words
“Unsecured Indebtedness”.

 

(f)            By deleting in its entirety Section 10.1.(c) of the Credit
Agreement, and inserting in lieu thereof the following:

 

“(c)         Minimum Tangible Net Worth.  Tangible Net Worth at any time to be
less than (i) $325,000,000 plus (ii) 75.0% of the Net Proceeds of all Equity
Issuances effected by the Parent or any Subsidiary after the Agreement Date
(other than (x) Equity Issuances to the Parent or any Subsidiary and (y) the
approximately $32,500,000 issuance of Preferred Equity Interests of Parent made
pursuant to the Parent’s prospectus supplement dated March 7, 2012).”

 

(g)           By deleting in its entirety Section 10.1.(h) of the Credit
Agreement, and inserting in lieu thereof the following:

 

“(h)         Permitted Investments.  The Parent’s, Borrower’s, and their
Subsidiaries’ investments in (i) Mortgage Notes Receivable (with each asset
valued at the lower of its acquisition cost and its fair market value), to
exceed, in the aggregate, ten percent (10%) of Total Asset Value;
(ii) Unconsolidated Affiliates (valued at the greater of their aggregate cash
investment in that entity or the portion of Total Asset Value attributable to
such entity or its assets as the case may be) to exceed, in the aggregate,
twenty percent (20%) of Total Asset Value; (iii) Unimproved Land (with each
asset valued at its GAAP book value) to exceed, in the aggregate, ten percent
(10%) of Total Asset Value; (iv) the Development Properties (with each asset
valued at its GAAP book value and including the Borrower’s pro-rata share of the
GAAP book value of Development Properties owned by Unconsolidated Affiliates) to
exceed, in the aggregate, fifteen percent (15%) of Total Asset Value; or (v) the
aggregate of investments

 

4

--------------------------------------------------------------------------------


 

under Section 10.1.(h)(i), (iii) and (iv) to exceed twenty-five percent (25%) of
Total Asset Value.”

 

(h)           By deleting in its entirety Section 10.1.(i) of the Credit
Agreement, and inserting in lieu thereof the following:

 

“(i)          Secured Indebtedness.  The ratio of (i) Secured Indebtedness of
the Parent, the Borrower, or any Subsidiary of Parent, determined on a
consolidated basis, to (ii) Total Asset Value to exceed .55 to 1.00 at any
time.”

 

(i)            By adding the following new subsection (n) to Section 11.1.:

 

“(n)         The Term Loan Agreement. The occurrence of an “Event of Default”
under the Term Loan Agreement.”

 

(j)            By deleting in its entirety Schedule 7.1.(i) to the Credit
Agreement and substituting therefore Schedule 7.1.(i) attached hereto.

 

3.             References to Credit Agreement.  All references in the Loan
Documents to the Credit Agreement shall be deemed a reference to the Credit
Agreement, as modified and amended herein.

 

4.             Acknowledgment of Borrower and Guarantors.  Borrower and
Guarantors hereby acknowledge, represent and agree that the Loan Documents, as
modified and amended herein, remain in full force and effect and constitute the
valid and legally binding obligation of Borrower and Guarantors, as applicable,
enforceable against Borrower and Guarantors in accordance with their respective
terms (except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and the effect of general principles of
equity), and that the execution and delivery of this Amendment does not
constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of Borrower’s or any Guarantor’s obligations under the Loan
Documents.

 

5.             Representations and Warranties.  Borrower and Guarantors
represent and warrant to Agent and the Lenders as follows:

 

(a)           Authorization.  The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and Guarantors, (iii) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which any of the Borrower or Guarantors is
subject or any judgment, order, writ, injunction, license or permit applicable
to any of the Borrower or Guarantors, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the partnership agreement or certificate,
certificate of formation, operating agreement, articles of incorporation or
other charter documents or bylaws of, or any mortgage, indenture, agreement,
contract or other instrument binding upon, any of the Borrower or Guarantors or
any of their respective properties or to which any of the Borrower or Guarantors
is subject, and (v) do not and will not result in or require the imposition of
any lien or other encumbrance on any of the properties, assets or rights of any
of the Borrower or Guarantors.

 

5

--------------------------------------------------------------------------------


 

(b)           Enforceability.  The execution and delivery of this Amendment are
valid and legally binding obligations of Borrower and Guarantors enforceable in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.

 

(c)           Approvals.  The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of any Person or the authorization, consent, approval of or any
license or permit issued by, or any filing or registration with, or the giving
of any notice to, any court, department, board, commission or other governmental
agency or authority other than those already obtained and any disclosure filings
with the SEC as may be required with respect to this Amendment.

 

(d)           Reaffirmation.  Borrower and Guarantors reaffirm and restate as of
the date hereof each and every representation and warranty made by the Borrower
and Guarantors and their respective Subsidiaries in the Loan Documents or
otherwise made by or on behalf of such Persons in connection therewith except
for representations or warranties that expressly relate to an earlier date.

 

6.             No Default.  By execution hereof, the Borrower and Guarantors
certify that as of the date of this Amendment and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

 

7.             Waiver of Claims.  Borrower and Guarantors acknowledge, represent
and agree that none of such Persons has any defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever arising on or
before the date hereof with respect to the Loan Documents, the administration or
funding of the Loan or with respect to any acts or omissions of Agent or any
Lender, or any past or present officers, agents or employees of Agent or any
Lender pursuant to or relating to the Loan Documents, and each of such Persons
does hereby expressly waive, release and relinquish any and all such defenses,
setoffs, claims, counterclaims and causes of action arising on or before the
date hereof, if any.

 

8.             Ratification.  Except as hereinabove set forth, all terms,
covenants and provisions of the Credit Agreement remain unaltered and in full
force and effect, and the parties hereto do hereby expressly ratify and confirm
the Loan Documents as modified and amended herein.  Guarantors hereby consent to
the terms of this Amendment.  Nothing in this Amendment or any other document
delivered in connection herewith shall be deemed or construed to constitute, and
there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of Borrower and Guarantors under the Loan
Documents.

 

9.             Effective Date.  This Amendment shall be deemed effective and in
full force and effect as of the date hereof upon the execution and delivery of
this Amendment by Borrower, Guarantors, Agent and all of the Lenders.  The
Borrower will pay the reasonable fees and expenses of Agent in connection with
this Amendment in accordance with Section 13.2. of the Credit Agreement.  All
interest and fees accrued prior to the date of this Amendment under provisions
of the Credit Agreement modified by this Amendment shall remain payable at the
due dates set forth in the Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

10.          Amendment as Loan Document.  This Amendment shall constitute a Loan
Document.

 

11.          Counterparts.  This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

12.          MISCELLANEOUS.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.  This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

 

BORROWER:

 

 

 

KITE REALTY GROUP, L.P., a Delaware limited partnership

 

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

Daniel R. Sink, Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

REIT:

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

/s/ Daniel R. Sink

 

Name:

Daniel R. Sink

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

EACH GUARANTOR WHICH IS A SUBSIDIARY AS LISTED ON SCHEDULE 1

 

 

 

 

By:

Kite Realty Group, L.P., the sole member of each such Guarantor

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

Name:

Daniel R. Sink

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued On Next Page]

 

--------------------------------------------------------------------------------


 

 

KRG COURTHOUSE SHADOWS, LLC

 

 

 

By:

KRG Courthouse Shadows I, LLC, its sole member

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

CORNER ASSOCIATES, LP

 

 

 

By:

KRG Corner Associates, LLC, its sole general partner

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

KITE REALTY EDDY STREET LAND, LLC

 

 

 

By:

Kite Realty Holding, LLC, their sole member

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued On Next Page]

 

--------------------------------------------------------------------------------


 

 

KITE REALTY NEW HILL PLACE, LLC

 

KITE REALTY PEAKWAY AT 55, LLC

 

 

 

 

By:

Kite Realty Development, LLC, its sole member

 

 

 

 

 

 

By:

Kite Realty Holding, LLC, its sole member

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

KRG CEDAR HILL VILLAGE, LP

 

KRG FRISCO BRIDGES, LP

 

KRG PIPELINE POINTE, LP

 

KRG SUNLAND II, LP

 

 

 

By:

KRG Texas, LLC, their sole general partner

 

 

 

 

 

By:

KRG Capital, LLC, its sole member

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued On Next Page]

 

--------------------------------------------------------------------------------


 

 

KRG MARKET STREET VILLAGE, LP

 

 

 

By:

KRG Market Street Village I, LLC, its sole general partner

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

KRG SAN ANTONIO, LP

 

 

 

By:

Kite San Antonio, LLC, its sole general partner

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

KRG EAGLE CREEK III, LLC

 

KRG PANOLA II, LLC

 

 

 

By:

KRG Capital, LLC, their sole member

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued On Next Page]

 

--------------------------------------------------------------------------------


 

 

KRG CEDAR HILL PLAZA, LP

 

 

 

By:

KRG CHP Management, LLC, its sole general partner

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

Name:

Daniel R. Sink

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued On Next Page]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, as a Lender and as
Swingline Lender

 

 

 

By:

/s/ James Komperda

 

Name:

James Komperda

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, successor to Wachovia Bank, National
Association, as Documentation Agent and as a Lender

 

 

 

By:

/s/ Winita Lau

 

Name:

Winita Lau

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as Syndication Agent and as a Lender

 

 

 

By:

/s/ Anne Quenette Kruer

 

Name:

Anne Quenette Kruer

 

Title:

Vice President

 

 

 

 

 

RAYMOND JAMES BANK, FSB

 

 

 

By:

/s/ James M. Armstrong

 

Name:

James M. Armstrong

 

Title:

Senior Vice President

 

 

 

 

 

CITICORP NORTH AMERICA, INC.

 

 

 

By:

/s/ John C. Rowland

 

Name:

John C. Rowland

 

Title:

Director

 

[Signatures Continued On Next Page]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Donald J. Pafford

 

Name:

Donald J. Pafford

 

Title:

Senior Vice President

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

By:

/s/ Michael Kauffman

 

Name:

Michael Kauffman

 

Title:

Senior Vice President

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

By:

/s/ Joshua Freedman

 

Name:

Joshua Freedman

 

Title:

Authorized Signatory

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

/s/ Elizabeth R. Johnson

 

Name:

Elizabeth R. Johnson

 

Title:

Senior Credit Banker

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

 

 

Name of Subsidiary

 

State of Formation

1.

 

82 & Otty, LLC

 

Indiana

2.

 

Eagle Plaza II, LLC

 

Indiana

3.

 

Glendale Centre, L.L.C.

 

Indiana

4.

 

Jefferson Morton, LLC

 

Indiana

5.

 

Kite Coral Springs, LLC

 

Indiana

6.

 

Kite Eagle Creek, LLC

 

Indiana

7.

 

Kite Greyhound III, LLC

 

Indiana

8.

 

Kite Greyhound, LLC

 

Indiana

9.

 

Kite King’s Lake, LLC

 

Indiana

10.

 

Kite Pen, LLC

 

Indiana

11.

 

Kite Washington Parking, LLC

 

Indiana

12.

 

Kite West 86th Street II, LLC

 

Indiana

13.

 

KRG Bolton Plaza, LLC

 

Indiana

14.

 

KRG Centre, LLC

 

Indiana

15.

 

KRG College I, LLC

 

Indiana

16.

 

KRG College, LLC

 

Indiana

17.

 

KRG Cool Creek Outlots, LLC

 

Indiana

18.

 

KRG Eagle Creek IV, LLC

 

Indiana

19.

 

KRG Four Corner Square, LLC

 

Indiana

20.

 

KRG Fox Lake Crossing II, LLC

 

Indiana

21.

 

KRG Gainesville, LLC

 

Indiana

22.

 

KRG ISS LH OUTLOT, LLC

 

Indiana

23.

 

KRG Lithia, LLC

 

Indiana

24.

 

KRG New Hill Place, LLC

 

Indiana

25.

 

KRG Oleander, LLC

 

Indiana

26.

 

KRG Peakway at 55, LLC

 

Indiana

27.

 

KRG Waterford Lakes, LLC

 

Indiana

28.

 

KRG Zionsville, LLC

 

Indiana

29.

 

Noblesville Partners, LLC

 

Indiana

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(i)

 

Litigation

 

The Parent and/or one of its Subsidiaries (collectively, the “Company”) was a
claimant in a matter of arbitration against a former tenant of one of its
operating properties. In this matter, the former tenant counterclaimed, alleging
damages caused by the Company’s withholding of its consent to the assignment to
a third party of its lease with the tenant. On March 29, 2012, the Company
received a notice of an interim arbitration award and order (the “Interim
Order”) which awarded damages plus attorneys’ fees and costs totaling $1.3
million. The Company has estimated and accrued a loss of $1.3 million in the
first quarter 2012 statement of operations. This amount is recorded in Accounts
payable and accrued expenses in the accompanying March 31, 2012 consolidated
balance sheet. The Company paid the amount ordered in the Interim Order in
April 2012.

 

--------------------------------------------------------------------------------